ORDER
PER CURIAM.
The Judgment of Sentence entered at No. CC7804637 is affirmed. The Judgment of Sentence entered at No. CC7804699 (the robbery charge) made to run consecutive with the sentence at No. CC7804637 is vacated for the reasons set forth in Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d 569 (1981).
Mr. Justice Larsen and Mr. Justice Kauffman dissent in that they would affirm the judgment of sentence entered at No. CC7804699 for reasons set forth in Commonwealth v. Tarver, 493 Pa. 320, 426 A.2d at 575 (1981) (Larsen, J. dissenting joined by Kauffman, J.).
FLAHERTY, J., did not participate in the consideration or decision of this case.